UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 14-6014


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

MANUEL MEICHOR VARGAS,

                Defendant - Appellant.



Appeal from the United States District Court for the District of
South Carolina, at Florence. R. Bryan Harwell, District Judge.
(4:07-cr-01504-RBH-2)


Submitted:   August 7, 2014                 Decided:   August 13, 2014


Before WILKINSON, GREGORY, and DUNCAN, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Manuel Meichor Vargas, Appellant Pro Se. Alfred William Walker
Bethea, Jr., Assistant United States Attorney, Florence, South
Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

               Manuel Meichor Vargas seeks to appeal his convictions

and sentence for conspiracy to possess with intent to distribute

500 grams or more of cocaine base, in violation of 21 U.S.C.

§ 846 (2012), and using and carrying a firearm during and in

relation to, and possessing a firearm in furtherance of, a drug

trafficking crime, in violation of 18 U.S.C. § 924(c) (2012).

At the time Vargas’ judgment of conviction was entered on the

docket,    the    Federal    Rules   of   Appellate   Procedure   required    a

defendant in a criminal case to file his notice of appeal within

ten     days    of   the    entry    of   judgment.     Fed.   R.   App.     P.

4(b)(1)(A)(i).        With or without a motion, upon a showing of

excusable neglect or good cause, the district court may grant an

extension of up to thirty days to file a notice of appeal.                 Fed.

R. App. P. 4(b)(4); United States v. Reyes, 759 F.2d 351, 353

(4th Cir. 1985).

               The district court entered judgment on September 24,

2008.     Vargas filed his notice of appeal, at the earliest, on

December 30, 2013. 1          Because Vargas failed to file a timely

notice of appeal or to obtain an extension of the appeal period,

      1
       Vargas stated in his notice of appeal that he submitted it
on December 30, 2013. We presume that this date is the earliest
date it could have been delivered to prison officials for
mailing to the court. Fed. R. App. P. 4(c)(1); Houston v. Lack,
487 U.S. 266, 276 (1988).



                                          2
we   dismiss   the   appeal   as   untimely. 2   We   dispense   with   oral

argument because the facts and legal contentions are adequately

presented in the materials before this court.

                                                                 DISMISSED




      2
       We note that the appeal period in a criminal case is not a
jurisdictional provision, but, rather, a claim-processing rule.
Bowles v. Russell, 551 U.S. 205, 209-14 (2007); United States v.
Urutyan, 564 F.3d 679, 685 (4th Cir. 2009).       Because Vargas’
appeal is inordinately late, and its consideration is not in the
best interest of judicial economy, we exercise our inherent
power to dismiss it.    United States v. Mitchell, 518 F.3d 740,
744, 750 (10th Cir. 2008).



                                      3